Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the amendments filed on 10/24/2022. 
The amendments to the claims and the amendments to drawings were received and have been entered.
Claims 106-115 are newly added. Claims 8-104 have been canceled. Therefore, claims 1-7 and 105-115 are currently pending.
The drawing objection is withdrawn in view of the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marlowe et al. US 3,654,606.
Regarding claim 1, Marlowe et al. disclose a pixel device (see figure 1), comprising: 
a first non-linear element (20) coupled between a first selection line (24) and a charging node (16); 
a second non-linear element (22) coupled between a second selection line (26) and the charging node (16); 
a charging capacitive element (12) coupled between a data line (28) and the charging node (16); and 
a pixel element (10) coupled between the charging node (16) and a common electrode.
Marlowe does not disclose in the above-cited embodiment a pixel element (10) coupled between the charging node (16) and a common electrode.
However, in another embodiment figure 3 of Marlowe does suggest a pixel element (10) coupled between the charging node (16) and a common electrode (ground) (the upper plate of the capacitor appears to be relatively negative with respect to ground and a relatively negative voltage develops across the liquid crystal element. Col. 4, ll. 29-21 and Fig. 3).
It would have been obvious before the effective filing date of the invention was made to a person having ordinary skill in the art to have a common electrode (ground) as Marlowe teaches in Fig. 3, to modify the embodiment of Fig. 1. The motivation for doing so the transistor conducts no matter what video signal is present on the column lead. See Marlowe Col. 4, ll. 34-35.
Regarding claim 3, Marlowe teaches the device of claim 1, wherein the pixel element includes a liquid crystal display element (10, col. 1, ll. 60-61).
Regarding claim 6, Marlowe teaches the device of claim 1, wherein the common electrode may be selectively coupled to a bias voltage (-Vn and +Vn+1, See Fig 1).
Regarding claim 7, Marlowe teaches the device of claim 1, wherein the common electrode may be selectively coupled to ground (the upper plate of the capacitor appears to be relatively negative with respect to ground and a relatively negative voltage develops across the liquid crystal element. Col. 4, ll. 29-21 and Fig. 3).
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Marlowe et al. US 3,654,606 as applied to claim 1 above and further in view of Krah et al. US 2011/0063229.
Regarding claim 5, Marlowe does not teach the pixel element includes a charge producing sensor.
Krah teaches an object present at one or more of the affected pixels cause a change in the charge produces sense signals. Krah ¶54. 
It would have been obvious to a person having ordinary skill in the art, at the time of the invention was filed, to modify the pixels cause a change in the charge produces sense signals disclosed by Krah for the pixels of Marlowe. The motivation for doing so would improve a stimulus signal that is narrowband and has little harmonic content as to prevent unwanted noise sources to enter the sense channel.
Allowable Subject Matter
Claims 2, 4 and 105 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 106-115 are allowed.

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: November 1, 2022